Order entered May 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00861-CR
                              No. 05-20-00862-CR

                   RAYAN DHANES GANESH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F16-76113-S & F16-76111-S

                                    ORDER

      Appellant has filed two pro se motions, one seeking the appointment of new

counsel and the other asking for a copy of the State’s brief. We DENY his pro se

motions. See Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004)

(appellant has no right to hybrid representation on appeal); Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995) (declining to address issues raised in

supplemental brief filed by appellant pro se when he was already represented by

counsel); Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992) (same);
Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981) (appellant

is not entitled to hybrid representation); Landers v. State, 550 S.W.2d 272, 280

(Tex. Crim. App. 1977) (op. on reh’g) (same).

      We DIRECT the Clerk to send a copy of this order to Rayan Dhanes

Ganesh, TDCJ# 02192899, Telford Unit, 3899 Hwy 98, New Boston, TX 75570,

along with a copy of the State’s brief.




                                           /s/   LANA MYERS
                                                 JUSTICE